     Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 1 of 13



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

In re:                                            §
                                                  §                  Case No. 17-60217
Gulf Coast Maritime Supply, Inc.,                 §
                                                  §                  Chapter 11
Debtor.                                           §

                    Motion by the United States to Withdraw the Reference
                                   (Related to Doc. No. 89)

Pursuant to BLR 9013-1:

         This motion seeks an order that may adversely affect you. If you oppose the
         motion, you should immediately contact the moving party to resolve the
         dispute. If you and the moving party cannot agree, you must file a response
         and send a copy to the moving party. You must file and serve your response
         within 21 days of the date this was served on you. Your response must state
         why the motion should not be granted. If you do not file a timely response, the
         relief may be granted without further notice to you. If you oppose the motion
         and have not reached an agreement, you must attend the hearing. Unless the
         parties agree otherwise, the court may consider evidence at the hearing and
         may decide the motion at the hearing.

         Represented parties should act through their attorney.

To the Honorable David R. Jones,
Chief United States Bankruptcy Judge:

         The United States of America (the “United States”), acting on behalf of its Alcohol and

Tobacco Tax and Trade Bureau (the “TTB”), moves the Court to withdraw the reference regarding

the Debtor’s Objection to Claim of the Alcohol and Tobacco Tax and Trade Bureau.

                                            Summary

         The United States requests that the District Court withdraw the reference of the contested

matter created by the Debtor’s Objection to the claim of the TTB. Withdrawal of the reference is

mandatory under 28 U.S.C. § 157(d) because resolving this contested matter requires consideration

                                                 1
      Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 2 of 13



of “both title 11 and other laws of the United States regulating organizations or activities affecting

interstate commerce.”

                        Jurisdiction, Venue, and Constitutional Authority

       Subject matter jurisdiction over this dispute arises under 28 U.S.C. § 1334. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(B), but it requires consideration of both title 11 and other

laws of the United States regulating organizations or activities affecting interstate commerce,

implicating 28 U.S.C. § 157(d).

       Venue is proper in the Southern District of Texas under 28 U.S.C. § 1408.

       The United States does not consent to the entry of a final order by the Bankruptcy Court

concerning this dispute.

                                            Background

       Gulf Coast Maritime Supply, Inc. (the “Debtor”), sells duty-free alcohol and tobacco as

well as other sundries in the Houston ship channel. [Doc. No. 6]. Before filing bankruptcy, the

Debtor derived a significant portion of its revenue from the sale of cigarettes on which federal

excise tax had not been paid to ocean-going vessels. The Debtor’s decision to engage in the sale

of tax-free tobacco products as an export warehouse proprietor a subjects it to certain statutes and

regulations monitored and enforced by the TTB.

       Pursuant to a transfer that occurred and was reported to the TTB in 1994, the shares of the

Debtor were held (a) 45% by Salem Geller, (b) 45% by Barbara Geller, and (c) 10% by Jay Geller.

The United States is informed and believes that Salem Geller controlled the Debtor’s day-to-day

operations at this time.

       The Debtor sells cigarettes manufactured by a number of companies, including Winston

and Camel brands. R.J. Reynolds Tobacco manufactures Camel cigarettes, and R.J. Reynolds



                                                  2
      Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 3 of 13



Tobacco’s largest manufacturing facility is located near Winston-Salem, North Carolina. 1 ITG

Brands, a subsidiary of Imperial Brands PLC, manufactures Winston cigarettes, and ITG Brands

has at least one manufacturing plant in Reidsville, North Carolina. 2 Cigarettes must be transported

to Texas to be sold by the Debtor. 3

        On or about August 2, 2013, Salem Geller died, and his shares in the Debtor then

transferred to Barbara Geller. This meant that Barbara Geller held 90% of the shares of the Debtor

after Salem Geller’s death. Additionally, at or around the time of Salem Geller’s death, Jay

Goldstein assumed actual control of the Debtor’s affairs. The Debtor did not timely report the

change in legal ownership or actual control to the TTB. 4

        In early 2016, the TTB learned about the death of Salem Geller. On or about April 14,

2016, the TTB notified the Debtor that (a) the Debtor’s export warehouse permit terminated by

operation of law thirty days after the death of Salem Geller, and (b) the Debtor was operating as

an export warehouse in violation of applicable statutes and regulations.

        On July 15, 2016, the Debtor filed its Complaint for Declaratory and Injunctive Relief

against the United States in U.S. District Court in the District of Columbia. [Doc. No. 1, Case No.

1:16-cv-1461] (D.D.C.). The D.C. District Court dismissed the case, and the D.C. Circuit Court

affirmed the dismissal. 5

        On October 24, 2016, TTB assessed federal excise taxes, interest, and penalties against

Gulf Coast in excess of $8 million. On or about December 6, 2017, the TTB recorded a Notice of



1
  https://www.rjrt.com/transforming-tobacco/who-we-are/
2
  https://www.greensboro.com/rockingham_now/news/reidsville/itg-brands-plans-to-move-reidsville-production-to-
nearby-greensboro/article_7554f08e-de52-11e8-90c1-a72391fd922f.html
3
  The United States is informed and believes that neither Camel nor Winston cigarettes are manufactured within the
State of Texas.
4
  The Debtor should have notified the TTB through a new permit application. 27 C.F.R. § 44.107.
5
  Gulf Coast Maritime Supply, Inc. v. U.S., 218 F.Supp.3d 92 (D.D.C. Oct. 25, 2016); Gulf Coast Maritime Supply,
Inc. v. U.S., 867 F.3d 123 (D.C. Cir. Aug. 11, 2017)

                                                        3
         Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 4 of 13



Federal Tax Lien with the Texas Secretary of State. The filing of the Notice of Federal Tax Lien

perfected the TTB’s lien against all of the Debtor’s assets.

           On December 20, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for

protection under chapter 11 of the Bankruptcy Code. [Doc. No. 1]. The Debtor filed this case in

response to TTB’s lien. [Doc. No. 6, pp. 7-8].

           On June 15, 2018, the TTB filed a proof of claim in the amount of $8,331,931.95. [Claim

No. 8-1]; see also [Claim No. 9-1] (duplicate). The TTB asserted that this claim included: (a) a

secured claim in the amount of $1,402,244.84 which was secured by all of the Debtor’s assets

pursuant to 26 U.S.C. § 6321, and (b) a priority unsecured claim in the amount of $3,188,045.97

which was entitled to priority status under 11 U.S.C. § 507(a)(8). The claim includes taxes,

penalties, and interest for a number of periods while Debtor was operating without its export

warehouse proprietor permit.

           On November 21, 2018, the Debtor filed its Objection to Claim of the Alcohol and Tobacco

Tax and Trade Bureau. [Doc. No. 89]. 6 The Debtor’s Objection raises a number of challenges to

the tax claimed by the TTB by raising various arguments under Title 26 and related regulations

dealing primarily with excise taxes.




                                  [remainder of page intentionally left blank]




6
    The Debtor did not properly serve its objection until December 6, 2018. [Doc. No. 91].

                                                           4
      Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 5 of 13



                                        Relief Requested

       The United States requests that the District Court withdraw the reference of the contested

matter initiated by the Debtor’s Objection at [Doc. No. 89].

       Withdrawal of the reference is mandatory when the movant establishes that:

       (a)     “[a] proceeding involves a substantial and material question of both Title 11 and

               non-Bankruptcy Code federal law;”

       (b)     “the non-Code federal law has more than a de minimis effect on interstate

               commerce;” and

       (c)     The motion for withdrawal is timely.

In re Nat’l Gypsum Co., 145 B.R. 539, 541 (N.D. Tex. 1992) (cited in In re Memorial Production

Partners LP, 2018 WL 1807056, Adv. No. 17-3365 (Bankr. S.D. Tex. Feb. 9, 2018)).

A.     Substantial and Material Question of Title 11 & Non-Bankruptcy Code Federal Law

       The United States’ research indicates that every “district court in the Fifth Circuit that has

considered the issue, including those in the Southern District of Texas, has adopted the ‘material

and substantial consideration’ test.” Rodriguez v. Countrywide Home Loans, Inc., 421 B.R. 341,

348 (S.D. Tex. 2009) (collecting cases). For a court to determine that a dispute “involves

‘substantial and material consideration’ of non-bankruptcy federal law, the court must find the

claim will involve an interpretation of the federal law rather than the mere application of well-

settled law.” Id. (citing In re Vicars Ins. Agency, Inc., 96 F.3d 949, 953-54 (7th Cir. 1996)).

       The law at issue in the claim objection is not well-settled. One of the biggest issues in

resolving the claim objection will be whether the death of Salem Geller—and the resulting transfer

of his shares—caused a “change in the identity of the stockholder exercising actual or legal control

of the operations of” the Debtor so as to trigger reporting requirements under 27 C.F.R. § 44.107.



                                                 5
      Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 6 of 13



The United States is unable to find either (a) binding precedent within this Circuit squarely

deciding the issue, or (b) a significant number of cases from other Circuits squarely deciding the

issue. 7 Any court reaching a decision on the claim objection would first have to interpret this issue

of non-bankruptcy federal law.

        The Debtor also alleges that the TTB could not make an assessment against the Debtor

prior to “a formal appeal conference when requested by a taxpayer.” [Doc. No. 89, p. 10] (citing

26 U.S.C. § 5703(d); 27 C.F.R. § 41.60; 26 C.F.R. § 601.521-601.527; 26 C.F.R. § 13.81). The

Debtor further challenges (a) whether a manufacturer an export warehouse proprietor is

responsible for the federal excise taxes on tobacco products, (b) when the TTB can determine the

tax is due, and (c) whether the TTB can show “domestic diversion” of products that should have

been exported. [Doc. No. 89, p. 2.] Finally, the Debtors raise issues regarding the interaction of

the TTB and Customs and Border Patrol and their respective authority over the transportation of

tobacco products intended for export. [Doc. No. 89, p. 9.] .

        The claim objection hinges almost exclusively on non-bankruptcy federal law, and a

decision on the claim objection will require a court to substantively interpret that non-bankruptcy

federal law.

B.      More Than a De Minimis Effect on Interstate Commerce

        The non-bankruptcy federal law at issue has more than a de minimis effect on interstate

commerce. Much of the federal law at issue addresses the sale of tobacco products manufactured

in some states then transported to other states to be sold. The goods addressed in these federal




7
  See Gulf Coast Maritime Supply, Inc. v. United States, 867 F.3d 123, 127-28 (D.C. Cir. 2017) (discussing change
in ownership issue in dicta but affirming dismissal for lack of subject matter jurisdiction); Marine Wholesale &
Warehouse Co. v. United States, 315 F.Supp.3d 498, 516-17 (D.D.C. 2018) (discussing change in control in the
context of alcohol permits issued to business entities).

                                                        6
      Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 7 of 13



statutes and regulations routinely travel across state lines from manufacturer to warehouse. The

federal law at issue has a material effect on interstate commerce. 8

C.      This Motion is Timely

        The United States files this Motion thirty days after the Debtor filed its objection and only

fifteen days after the Debtor properly served its claim objection. Moreover, the United States files

this Motion before either (a) the Debtor has conducted discovery related to its objection, or (b) the

Court has conducted a hearing on the objection. This Motion is timely. National Gypsum, 145

B.R. at 542 (motion to withdraw reference timely when filed thirty-three days after claim

objection).

        Dated: December 21, 2018.

                                                            Respectfully submitted,

                                                            RYAN K. PATRICK,
                                                            United States Attorney


                                                    By:      s/ Richard A. Kincheloe
                                                            Richard A. Kincheloe
                                                            Assistant United States Attorney
                                                            Attorney-in-Charge
                                                            United States Attorney’s Office
                                                            Southern District of Texas
                                                            Texas Bar No. 24068107
                                                            S.D. Tex. ID No. 1132346
                                                            1000 Louisiana St., Suite 2300
                                                            Houston, Texas 77002
                                                            Telephone: (713) 567-9422
                                                            Facsimile: (713) 718-3033
                                                            Email: Richard.Kincheloe@usdoj.gov
                                                            Attorney for the United States
8
  See National Gypsum, 145 B.R. at 542 (patent infringement and antitrust had more than a de minimis effect on
interstate commerce); In re Combustion Equipment Associates, Inc., 67 B.R. 709 (S.D. N.Y. 1986), aff’d, 838 F.2d
35 (2d Cir. 1988) (mandatory withdrawal of reference of CERCLA claim); Great Western Sugar Co. v. Interfirst
Bank, Dallas, N.A., 3-85-1755-H, 1985 WL 17671 (N.D. Tex. Nov. 6, 1985) (mandatory withdrawal of reference of
ERISA claim).

                                                       7
      Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 8 of 13




                                                      Ari D. Kunofsky
                                                      Trial Attorney, Tax Division
                                                      Texas Bar No. 24050897
                                                      555 4th St., NW, Suite 6112
                                                      Washington, DC 20001
                                                      Telephone: (202) 353-9187
                                                      Facsimile: (202) 514-6866
                                                      Email: Ari.D.Kunofsky@usdoj.gov
                                                      Attorney for the United States




                                      Certificate of Service

       The undersigned certifies that he served the foregoing Motion on the parties listed on the
attached service list by (a) ECF notification on December 21, 2018, and/or (b) first-class U.S. mail,
postage prepaid, on December 21, 2018.

                                                      s/ Richard A. Kincheloe
                                                      Richard A. Kincheloe
                                                      Assistant United States Attorney




                                                 8
                         Case 6:19-cv-00039 Document       2 Filed
                                            Gulf Coast Maritime Supply,on 04/30/19 in TXSDHarris
                                                                        Inc.                  Page
                                                                                                 County9 of 13
                                                 5922 Harvey Wilson Drive                   Linebarger Goggan Blair & Sampson LLP
                                                 Houston, TX 77020-8121                     c/o Tara L. Grundemeier
                                                                                            P.O. Box 3064
                                                                                            Houston, TX 77253-3064

                                                 AAA of Texas                               ABC Doors
                                                 PO Box 9179                                5100 S. Willow Dr.
                                                 Coppell, TX 75019-9179                     Houston, TX 77035-4807



ADT Security Services                            AT&T                                       Alcohol & Tobacco Tax & Trade Bureau
3190 South Vaughn Way                            PO Box 105414                              National Renenue Center
Aurora CO 80014-3512                             Atlanta, GA 30348-5414                     550 Main St., Suite 8002
                                                                                            Cincinnati, OH 45202-5215


All American Trading Co.                         All Brand Forklift                         American Alternative Insurance Corporation
6622 Supply Row                                  12315 Market St.                           Roanoke Group
Houston, TX 77011-4516                           Houston, TX 77015-6007                     1475 E. Woodfield Rd. #500
                                                                                            Schaumburg, IL 60173-4903


Anheuser-Busch InBev                             Ann Harris Bennett Tax Assessor            B&G Wholesale
Brouwerijplein 1                                 P.O. Box 3547                              1201 W. Pasadena Freeway
Belgium                                          Houston, TX 77253-3547                     Pasadena, TX 77506-1019
Leuven, B-3000


Bank Of America                                  Barbara Geller                             Blue Cross Blue Shield
PO Box 851001                                    8610 Crescent Gate Ln.                     PO box 731428
Dallas, TX 75285-1001                            Houston, TX 77024-7026                     Dallas, TX 75373-1428



Chandler Supply Co.                              Chase                                      Cimmaron
1242 Kress St.                                   Po Box 94014                               4614 Oleander St.
Houston, TX 77020-7419                           Palatine, IL 60094-4014                    Bellaire, TX 77401-5102



City Of Houston                                  City Wide Wholesale                        Coastal Provisions
Po Box 1560                                      801 Service St                             1216 E 27th St.
Houston, TX 77251-1560                           Houston, TX 77009-1243                     Houston, TX 77009-1106



                                                 Costco Wholesale                           Dean Blumrosen
                                                 PO Box 34783                               1207 S. Shepherd
                                                 Seattle, WA 98124-1783                     Houston, TX 77019-3611



Dot Foods                                        E&J Gallo Winery                           E. & J. Gallo Winery
4529 Solutions Center                            PO Box 1130                                P.O. Box 1130
Chicago, IL 60677-4005                           Modesto, CA 95353-1130                     600 Yosemite Boulevard
                                                                                            Modesto, CA 95354-2760
Favorite Brands        Case 6:19-cv-00039 Document      2 Filed on 04/30/19 in TXSDFrontier
                                          Frontier Utilities                          PageUtilities
                                                                                              10 of 13
9010 W Little York Rd.                    5444 Westheimer, Suite 1100              Po Box 660094
Houston, TX 77040-4114                    Houston, TX 77056-5396                   Dallas, TX 75266-0094



GPS Of Texas                               Gallagher Victory                          Gene Williamson Tire Co.
21439 Pearl Spring                         PO Box 1890                                4610 Canal St.
San Antonio, TX 78258-6904                 Pearland, TX 77588-1890                    Houston, TX 77011-2010



General Works                              Great Southwest Paper Co.                  Greater Eastend
4912 Mehurin st.                           PO Box 15618                               3211 Harrisburg blvd
Jefferson, LA 70121-3227                   Houston, TX 77220-5618                     Houston, TX 77003-2435



Gulf Marine & Industrial Supplies          Gulf States Marine                         Harris County Tax Assesor
5501 Jefferson Hwy                         6602 Supply Row                            1001 Preston, PO Box 4089
New Orleans, LA 70123-4229                 Houston, TX 77011-4516                     Houston, TX 77210-4089



                                           Haws alarm service                         Heineken Brouwerijen
                                           PO Box 750333                              Stadhouderskade 79
                                           Houston, TX 77275-0333                     Netherlands
                                                                                      Amsterdam, 01072


Houston Bag & Burlap                       Houston Customhouse brikers                Houston Distributing Company
3702 Polk                                  PO Box 60466                               7100 High Life Drive
Houston, TX 77003-4840                     Houston, TX 77205-0466                     Houston, TX 77066-3713



Imperial Tobacco International
Thane Rd - Lenton Industrial estates
United Kingdom
Nottingham, NG7 5PL


Jay Geller                                 Keith’s Auto Service                       Kirkpatrick Mathis & Brown LLC
2946 Carlton Heights Rd.                   5021 Canal St.                             12900 Preston Road, Suite 780
Shaker Heights, OH 44122                   Houston, TX 77011-2299                     Dallas, TX 75230-1331



                                           Lane Property Tax                          MSC shipping
                                           8990 Hempstead Rd #100                     3445 N. Causeway BLVD
                                           Houston, TX 77008-6035                     Metairie, LA 70002-3734



Marine Stores Wholesale                    Matthew Okin                               Miller Coors
5978 Armour Dr                             Okin Adams LLP                             24391 Network Place
Houston, TX 77020-8104                     1113 Vine St., Suite 201                   Chicago, IL 60673-1243
                                           Houston, TX 77002-1045
Neville Peterson LLP Case 6:19-cv-00039 Document      2 Filed on 04/30/19 in TXSDPaychex
                                        Overland Express                            Page Of 11  of 13
                                                                                            New York LLC
1400 Sixteenth St., Suite 350           5539 Harvey Wilson Dr                    11777 Katy Freeway, Suite 100
Washington, DC 20036-2227               Houston, TX 77020-8016                   Houston, TX 77079-1705



Pepsi Cola                                 Port of Houston Authority                  Prosperity Bank
PO Box 841828                              PO Box 95279                               5501 Bissonnet
Dallas, TX 75284-1828                      Grapevine, TX 76099-9752                   Houston, TX 77081-6109



Prosperity Bank                            Protection 1                               Redstone Foods
Attn: Charlotte Rasche                     P.O. Box 49292                             1434 Patton Place, Suite 106
80 Sugarland Creek Center Blvd.            Whichita, KS 67201-9292                    Carrollton, TX 75007-4926
Sugar Land, TX 77478-3542


Republic National                          Rocket Franchising                         Rollac
8045 Northcourt Rd.                        4535 Sunbelt Dr.                           5331 W. Orange St.
Houston, TX 77040-4392                     Addison, TX 75001-5204                     Pearland, TX 77581-3237



Sea Shipping Line                          Ship Services Of Texas                     Silver Line Distributing
16801 Greenspoint park                     1320 Boyle St.                             600 N. Shepherd Dr., Suite 212
Houston, TX 77060-2312                     Houston, TX 77020-7537                     Houston, TX 77007-1326



Southern Glazer’s Of Texas                 Southern Pride                             Sparklets Water
9350 E Point Dr.                           1499 East 40th st.                         200 Eagle Landing BLVD
Houston, TX 77054-3716                     Houston, TX 77022-4105                     Lakeland, FL 33810-3058



Specs                                      Spectrum Foods, Inc.                       Stark Group International
2410 Smith st.                             28004 Center Oaks ct., Suite 104           200 Forest Drive, Suite 10
Houston, TX 77006-2398                     Wixom, MI 48393-3360                       Greenvale, NY 11548-1216



                                           TTB                                        Texas Alcohol & Beverage Commission
                                           PO Box 790353                              P.O. Box 13127
                                           St. Louis, MO 63179-0353                   Austin, TX 78711-3127



Texas Jasmine                              Texas Light and Sound                      Three G’s Properties
7051 Southwest Freeway                     9214 Spellman                              5922 Harvey Wilson dr.
Houston, TX 77074-2007                     Houston, TX 77031-2225                     Houston, TX 77020-8121



Todd Leffler                               Travelers Insurance                        Tribe 6 Enterprises
1207 S. Sheppherd Dr.                      13513 Granada St.                          1010 Spring Cypress Rd. #226
Houston, TX 77019-3611                     Houston, TX 77015-3812                     Houston, TX 77373-2503
                         Case 6:19-cv-00039 Document      2 Filed
                                            Ubiquitous Business      on 04/30/19 in TXSD Page 12 of 13
                                                                Systems
                                               14044 Mint Trail
                                               San Antonio, TX 78232-3509



                                               Waste Connections of Texas             Weitnauer Duty Free
                                               PO Box 660177                          2315 NW 107 Avenue
                                               Dallas, TX 75266-0177                  Miami, FL 33172-2113



Wendy Young                                    White Rock Products                    William Gilbert
PO box 1991                                    141-07 20th Avenue suite 403           11439 Sage King
Houston, TX 77251-1991                         Whitestone, NY 11357-3045              Houston, TX 77089-5103



Wonderful Pistachios & Almonds                 Worldbrands Europe B.V.                David L Curry Jr
5401 California AVE                            3200 CN Spijkenisse                    Okin & Adams, LLP
Bakersfield, CA 93309-0702                     Spijkenisse, 03200                     1113 Vine Street, Suite 201
                                               Netherlands                            Houston, TX 77002-1045


Genevieve Marie Graham                         John Thomas Oldham
Porter Hedges LLP                              Okin Adams LLP
1000 Main Street, 36th Fl.                     1113 Vine St.
Houston, TX 77002-6341                         Ste. 201
                                               Houston, TX 77002-1045

Ryan Anthony O’Connor
Okin Adams LLP
1113 Vine St
Ste 201
Houston, TX 77002-1045
     Case 6:19-cv-00039 Document 2 Filed on 04/30/19 in TXSD Page 13 of 13



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

Gulf Coast Maritime Supply, Inc.,                §
                                                 §
v.                                               §                  Civ. No. _____-cv-________
                                                 §
United States of America.                        §

                                            ORDER

       The Court has considered the Motion by the United States to Withdraw the Reference, any

evidence presented, and any arguments of counsel. The Court is of the opinion and finds that the

Motion by the United States to Withdraw the Reference should be granted. It is therefore

       ORDERED that the reference is withdrawn to the District Court for the contested matter

initiated by the Objection to Claim of the Alcohol and Tobacco Tax and Trade Bureau [Doc. No.

89, Case No. 17-60217] for all purposes including for pre-trial matters.

       Signed this ________ day of _________________________, 201____.



                                                     __________________________________
                                                     UNITED STATES DISTRICT JUDGE
